Citation Nr: 0620705	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-41 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas





THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran retired from active military duty after service 
from February 1956 to January 1976.  He died in May 2003, and 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran died in May 2003, at age 64, from metastatic 
lung cancer.

3.  At the time of his death, the veteran had been granted 
service connection for an amputation of the distal half of 
his right middle fingertip, a malunion fracture of the fourth 
metacarpal of the right ring finger, and bilateral hearing 
loss, all noncompensably evaluated from February 1976, but 
collectively assigned a 10 percent evaluation for multiple 
noncompensable disabilities.

4.  Metastatic lung cancer was discovered in 2003, some 27 
years after the veteran was separated from service, and there 
is a complete absence of any competent clinical evidence 
which relates the veteran's remote onset of lung cancer to 
any incident, injury or disease of active military service, 
including any possible exposure to chemicals, asbestos, 
and/or herbicide agents, and service connection for the 
remote onset of diseases attributable to tobacco use during 
service is prohibited by law after July 1988.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1131, 1310, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312, 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing regulation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The appellant in this case was provided formal VCAA notice in 
August 2003, prior to the issuance of the initial adverse 
rating decision in December 2003.  This notification informed 
her of the evidence necessary to substantiate her claim, the 
evidence she was responsible to submit, the evidence VA would 
collect on her behalf, and advised she submit any relevant 
evidence in her possession.  The claims folder reveals that 
the appellant executed proper medical releases for multiple 
private and military medical facilities which treated the 
veteran for his lung cancer in the months prior to it's 
discovery through the time of his death.  A considerable 
quantity of clinical medical records were thus obtained.  The 
veteran's service medical records were already on file.  The 
veteran's death certificate was submitted.  The RO sought 
clarification in this case from the National Personnel 
Records Center (NPRC) as to whether there was any evidence 
that the veteran had served in the Republic of Vietnam at any 
time, and received a negative reply.  It is apparent from a 
review of the file that all relevant evidence surrounding the 
veteran's death have been collected, and the appellant does 
not argue nor does the evidence on file suggest that there 
remains any outstanding relevant evidence which has not been 
collected for review.    VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  
However, in the absence of any objective evidence of any kind 
indicating that the veteran was, during service, exposed to 
chemicals or chemical fumes, asbestos, herbicide agents, or 
any other toxic substances which might be an arguable 
etiological origin to the remote onset of his lung cancer, 
there is no duty to refer this file for such opinion, as it 
would be entirely speculative in nature without such 
evidence.  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for certain types of cancer which are shown by the 
objective evidence to have become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Additionally, for veterans who served in the Republic 
of Vietnam, service connection for lung cancer can be granted 
on a presumptive basis.  38 C.F.R. § 3.307(c)(6), 3.309(e).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Effective in July 1998, notwithstanding any other provision 
of law, a veteran's disability or death shall not be 
considered to have resulted from personal injuries suffered 
or disease contracted in line of active military duty on the 
basis that it resulted from injury or disease attributable to 
the use of tobacco products by the veteran during the 
veteran's service.  38 U.S.C.A. § 1103(a).

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107.

Analysis:  The service medical records, which do not appear 
to be incomplete, do not contain any finding or diagnosis of 
lung cancer.  These records include multiple reports of 
routine chest X-rays which were uniformly reported as normal.  
A VA chest X-ray performed in March 1976, some two months 
after the veteran was separated from service, was also 
reported as normal.  Lung cancer was not demonstrated at any 
time during or within one year after service separation.

Service personnel records on file revealed that the veteran's 
military occupation was, throughout his career, one of 
butcher or meat cutter, and later meat processing supervisor.  
During his military career, the veteran is shown to have 
served at Lackland Air Force Base (AFB) TX, Little Rock AFB 
AR, Iraklion Air Station (AS) Crete, McChord AFB WA, Keesler 
AFB MS, Parks AFB CA, Anderson AFB Guam, and San Vito AS 
Italy (not necessarily in this order).  There is not evidence 
that he served at any time in the Republic of Vietnam, and 
this fact was confirmed by NPRC in an additional search of 
records conducted in October 2003.  

As a result of injuries received during service, the veteran 
was granted service connection for a traumatic amputation of 
one half of the last joint of his right middle finger, a 
malunion fracture of the fourth metacarpal carpal of the 
right ring finger, and bilateral hearing loss.  Each of these 
disabilities was evaluated as noncompensable, but the veteran 
was assigned a combined 10 percent evaluation in accordance 
with 38 C.F.R. § 3.324.  The RO allowed these claims shortly 
after the veteran was separated from service in an April 1976 
rating decision, and the veteran never claimed any increase 
in disability of these service-connected disabilities, nor 
did he file any additional disability claims during his 
lifetime.  

The appellant, however, does not claim that the veteran 
incurred lung cancer during service or that his service-
connected disabilities involving two fingers and hearing loss 
had anything to do with causing his lung cancer.   In written 
statements advancing her claim, it is the appellant's 
argument that the veteran's lung cancer was attributable to 
cigarette smoking (tobacco use) which she argues commenced 
when the veteran was age 17 during service and/or that the 
veteran was exposed to some unspecified toxic chemicals or 
substances from a nearby chemical plant (Vertec) which was 
apparently located nearby the veteran's early years of 
service at the Little Rock AFB, and/or that the veteran was 
exposed to asbestos in military buildings throughout service, 
and/or that the veteran was exposed to herbicide agent (Agent 
Orange) not from actual service in Vietnam, but while being 
stationed on Guam from which aircraft flew in and out of 
Vietnam.  

The fairly extensive clinical records preceding the veteran's 
death clearly indicate that in December 2002 he began having 
an upper respiratory infection for which he treated himself 
with over-the-counter medications for about three weeks with 
some improvement.  In January 2003, he had a chest X-ray 
performed which was interpreted as showing a left lower lobe 
pneumonia.  He was treated with two weeks of antibiotics 
without improvement, and repeat chest X-rays showed worsening 
infiltrates.  In March 2003, a CT scan showed worsening 
infiltrates after failed trials of antibiotics.  He had a 
bronchoscopy in April 2003, and pathology revealed an 
invasive, stage IV adenocarcinoma, moderately differentiated 
of the left lower lobe.  Multiple CT scans revealed that the 
veteran's lung cancer had metastasized to both bone and 
brain.  

Multiple treatment records during this period by different 
physicians and/or medical departments provide a review of the 
veteran's past medical history and they uniformly note that 
the veteran had quit smoking cigarettes about eight years 
earlier, but that he had "an 80-pack-year history."  Several 
of these records also specifically note that there was no 
known exposure to asbestos or history of tuberculosis.  In 
March 2003, the veteran was provided pulmonary function 
testing which was interpreted as revealing "moderate 
obstruction."  The veteran was subsequently treated with 
radiation therapy of the brain, and chemotherapy.  Toward the 
end of the second week of chemotherapy, he began experiencing 
increasing fatigue, worsening dyspnea and had some right 
lower extremity edema, which was revealed by Doppler study to 
be a deep vein thrombosis.  The veteran was then evaluated in 
the emergency room by echocardiogram, and this showed a 
structurally normal heart but with a very small pericardial 
effusion.  The veteran required ventilation on May 20, 2003, 
but after several days with an additional onset of renal 
failure and hypotension support was withdrawn and the veteran 
died.  

A clear preponderance of the evidence on file is against the 
appellant's claim because there is a complete absence of any 
objective or clinical evidence which in any way relates the 
veteran's terminal metastatic lung cancer to any incident, 
injury, or disease of active military service.  More 
particularly, there is a complete absence of any competent or 
objective evidence demonstrating that the veteran's remote 
onset of lung cancer in 2003, some 27 years after service, 
was casually related to a remote exposure to some form of 
unspecified chemicals or chemical disposal at the Vertec 
Chemical Plant near the Little Rock AFB when the veteran was 
assigned there, or which shows that the veteran was actually 
exposed to asbestos at any time during service, or clinical 
findings from diagnostic studies performed during the 
veteran's terminal illness attributing or suggesting findings 
consistent with asbestosis, or demonstrating that the veteran 
was ever exposed to herbicide agents.  There is simply no 
objective or competent evidence which supports any of the 
appellant's contentions with respect to exposure to chemicals 
or chemical fumes or asbestos or herbicide agents.  In 
essence, the appellant's allegations, standing alone, are 
purely speculative in nature.

With respect to herbicide agents, had the veteran physically 
served in the Republic of Vietnam the veteran's lung cancer 
would be presumed related to presumed herbicide exposure from 
physical presence in that country.  The veteran did not serve 
in Vietnam however.  Additionally, although the appellant has 
argued that he could have been exposed to herbicide agents 
from aircraft staging to and from Vietnam from Guam, which 
did indeed occur during the Vietnam war, the service 
personnel records on file only indicate that the veteran was 
stationed at Anderson AFB Guam from approximately June 1957 
through December 1958, well before significant US involvement 
in South Vietnam, and well before documented use of herbicide 
agents in that country.

With respect to possible asbestos exposure, there is no 
documented knowledge with respect to significant use of 
asbestos in military buildings in general or in military food 
processing buildings in particular.  It is well established 
in medical literature that asbestos fibers affect the lungs 
by resulting in a restrictive lung disease and the March 2003 
pulmonary function studies on file specifically noted only 
that there was a moderate amount of obstruction.  No 
restrictive lung disease was therein mentioned or documented.

Finally, although the appellant claims that the veteran 
commenced using tobacco first during military service and 
that his lengthy use of tobacco may in fact have resulted in 
his metastatic lung cancer, 38 U.S.C.A. §  1103 specifically 
provides that a veteran's disability or death shall not be 
considered to have resulted from disease contracted in line 
of military duty for purposes of VA compensation benefits on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by any veteran 
during such service.  This law became effective in July 1998, 
well before the veteran's death and the appellant's claim for 
service connection for cause of death in 2003.  The Board can 
make no comment in this regard, other than to report that 
Congress decided that injuries and diseases attributable to 
tobacco use, other than injuries or diseases which actually 
had onset during military service, would not be the subject 
of VA benefits after July 1998.  


ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


